Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
 Determining the scope and contents of the prior art.
 Ascertaining the differences between the prior art and the claims at issue.
 Resolving the level of ordinary skill in the pertinent art.
 Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 18-38, is/are rejected under 35 U.S.C. 103 as being unpatentable over to Applicant Hayter (US 2010/005704) and Cinar et al., (US 2011/0106011) both sited as prior art.
It has been noted that, a claimed invention is unpatentable if the differences between it and the prior art are "such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art." 35 U.S.C. § 103(a) (2000); KSRInt'lr. Teleflex Inc., 127 S.Ct. 1727, 1734 (2007); Graham v.John Deere Co., 383 U.S. 1, 13-14 (1966).
In Graham, the Court held that that the obviousness analysis is bottomed on several basic factual inquiries: "[(1)] the scope and content of the prior art are to be determined; [(2)] differences between the prior art and the claims at issue are to be ascertained; and [(3)] the level of ordinary skill in the pertinent art resolved." 383 U.S. at 17. See also KSR, 127 S.Ct. at 1734. "The combination of familiar elements according to known methods is likely to be obvious when it does no more; than yield predictable results." KSR, at 1739.
"When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one. If a person of ordinary skill in the art can implement a predictable variation, § 103 likely bars its patentability." Id. at 1740.
"For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill." Id.
"Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." Id. 11742.
As per claim 18, Hayter teaches a processor-implemented method ([0046,0097]) comprising: causing operation of a fluid delivery device (insulin infusion device, [0080], Fig. 11) in a first mode for automatically delivering fluid to a patient based on a first target glucose value (Hayter teaches determining the historical level of insulin delivered - indicating that amount of insulin, [0081]); obtaining a second target glucose value (Hayter teaches determining a current sensor glucose value for the user corresponding to the most recent sampling period, [0080], Fig. 11), the second target glucose value being a temporary target glucose value to be used for a specified period of time to regulate fluid delivery to the patient (sampling period, to obtain predicted sensor glucose values for a historical time period, [0081], [0082], also see [0055]-[0059]), the second target glucose value being greater than the first target glucose value; (Hayter teaches calculating a difference between the current sensor glucose value and a predicted current sensor glucose value for the most recent sampling period (See [0080], [0081], [0082]), wherein the predicted sensor glucose values for the historical time period include the predicted current sensor glucose value, [0081], also see [0049], [0055]).
 Hayter does not specifically teaches obtaining the second target glucose value, causing operation of the fluid delivery device in a second mode for automatically delivering fluid to the patient, the second mode having a reduced fluid delivery during the specified period of time relative to the first mode.  
However, Cinar obtaining the second target glucose value, causing operation of the fluid delivery device in a second mode for automatically delivering fluid to the patient, the second mode having a reduced fluid delivery during the specified period of time relative to the first mode. Cinar teaches keeping trap of a recent history periods that corresponds to a period of time from a begin-reduction sampling period to the most recent sampling period. (Cinar, [0058, 0078-0086, 0103, 0121])
Cinar further teaches a method and device for using glucose sensors in a closed loop control system which includes a model which includes estimating parameters and using weights for recent observations and older observations (i.e. recent history for prediction sampling period and distant history for a training sampling period). (Cinar, [0046, 0051, 0058-0060, 0084-0086])
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Cinar, before him or her, to modify Hayter glucose sensors and corresponding architecture.
The suggestion/motivation for doing so would have been to modified the closed loop control of an insulin infusion pump so as to have included using weights for recent observations and older observations, in accordance with the teaching of Cinar, in order to estimate model parameters and incorporate for memory of the model to create a reliable model (See [0046], [0086])
As per claim 19, Hayter-Cinar teaches that after the specified period of time, causing operation of the fluid delivery device in the first mode for automatically delivering fluid to the patient based on the first target glucose value.  (Hayter, [0055, 0080-[0082]) (Cinar, [0046, 0051, 0058-0060, 0084-0086, 0103, 0121])
As per claim 20, Hayter-Cinar teaches obtaining user input including information indicative of the specified period of time.  (Cinar, [0046, 0051, 0058-0060, 0084-0086, 0103, 0121])
As per claim 21, Hayter-Cinar teaches wherein the second target glucose value is associated with a planned period of exercise.  (Cinar, [0046, 0051, 0058-0060, 0084-0086])
As per claim 22, Hayter-Cinar teaches wherein the first mode is a closed-loop mode for automatic basal delivery based on a difference between the first target glucose value and a measured glucose value.  (Cinar, [0046, 0051, 0058-0060, 0084-0086, 0103, 0121])
As per claim 23, Hayter-Cinar teaches wherein the measured glucose value is obtained from a continuous glucose sensor.  (See Hayter, [0080-0082]), wherein the predicted sensor glucose values for the historical time period include the predicted current sensor glucose value, [0081], also see [0049], [0055]).

As per claim 24, Hayter-Cinar teaches wherein the fluid delivery device is an insulin infusion device. (Hayter teaches [0046,0097] an insulin infusion device, [0080], Fig. 11)
As per claims 26-38 are rejected under the same rationale for claims 18-24 based on Hayter in view of Cinar.
The prior art of record sited is Cinar et al., (US 8,690,820) that teaches device for using glucose sensors in a closed loop control system.  which includes a model which includes estimating parameters and using weights for recent observations and older observations (Fig. 1, cols. 30-32)
Conclusion

The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Hi(c). In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMARA R PEYTON whose telephone number is (571)272-4157. The examiner can normally be reached on 9am-5pm, EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAMMARA R PEYTON/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        July 16, 2022